Citation Nr: 0916981	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  00-01 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased initial evaluation in excess of 
10 percent for right ulnar neuropathy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1971 to 
April 1975.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.

The Veteran testified before the undersigned Veterans Law 
Judge at an October 2004 hearing conducted via 
videoconference.  A transcript of the hearing is of record.

In February 2005, the Board issued a decision which denied 
the appellant's claim for an increased initial evaluation.  
Thereafter, the appellant appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In March 2006, the Court granted a Joint Motion for 
Remand, vacating the Board's February 2005 decision and 
remanding the appellant's claim for additional development 
and consideration by the Board.

Pursuant to the Court's March 2006 Remand, the instant case 
was remanded by the Board in November 2006 to allow the 
Agency of Original Jurisdiction (AOJ) to further assist the 
appellant in the development of his claim, to include 
providing the appellant a VA examination and attempting to 
obtain Social Security Administration (SSA) disability 
records.  The requested development having been completed, 
the case is once again before the Board for appellate 
consideration of the issue on appeal.


FINDING OF FACT

The Veteran's service-connected right ulnar neuropathy is 
manifested by no more than sensory loss of the ulnar aspect 
of the dorsum of the right hand, with no associated weakness, 
paralysis, pain or limitation of motion, approximating no 
more than "mild" paralysis of the ulnar nerve.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for right ulnar neuropathy have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.124a, Diagnostic Code 8516 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   38 C.F.R. § 
3.159 (2008).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the instant case, the Veteran received proper notification 
through a November 2006 VCAA letter.  The RO's November 2006 
notice letter advised the Veteran what information and 
evidence was needed to substantiate the claim decided herein 
and what information and evidence must be submitted by him, 
namely, any additional evidence and argument concerning the 
claimed condition and enough information for the RO to 
request records from the sources identified by the Veteran.  
He was specifically told that it was his responsibility to 
support the claim with appropriate evidence.  Finally the 
letter advised him what information and evidence would be 
obtained by VA, namely, records like medical records, 
employment records, and records from other Federal agencies. 
The duty to notify the Veteran was satisfied under the 
circumstances of this case.  38 U.S.C.A. § 5103. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  The November 2006 VCAA letter provided such notice.

The Board notes that the Court has issued a decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), regarding 
the notice required for an increased compensation claim.  
However, in Vazquez-Flores, the Court distinguished claims 
for increased compensation of an already service-connected 
disability from those regarding the initial-disability-rating 
element of a service connection claim.  In addition, the 
Court has previously held that, when the rating decision that 
is the basis of the appeal was for service connection for the 
claimed disability, once a decision awarding service 
connection, a disability rating and an effective date has 
been made, § 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated.  See Sutton v. Nicholson, 20 Vet. 
App. 419, 426-427 (2006) (citing Dingess, supra).  As such, 
in the instant case, a discussion of whether sufficient 
notice has been provided for an increased compensation claim 
is not necessary because this is an initial rating claim and 
the Court articulated that the Vazquez-Flores notice 
requirements apply to a claim for increase and not an initial 
rating claim.

The Board notes that the November 2006 letter was sent 
subsequent to the initial unfavorable agency decision.  
However, the Board finds that any timing defect with regard 
to VCAA notice was harmless error.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 20 
Vet. App. 537 (2006).  In this regard, the notice provided to 
the Veteran by this letter fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
and, after the notice was provided, the case was 
readjudicated and a December 2008 supplemental statement of 
the case was provided to the Veteran.  See Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005); rev'd on other 
grounds, Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 
2006) (a (supplemental) statement of the case that complies 
with all applicable due process and notification requirements 
constitutes a readjudication decision).

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the Veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2008).

Service treatment records are associated with claims file.  
Post-service treatment records and reports from the Little 
Rock VA Medical Center (VAMC), SSA disability records and all 
private treatment records identified by the Veteran have also 
been obtained.  The Veteran has not identified any additional 
records that should be obtained prior to a Board decision.  
He was afforded VA examinations in connection with the 
instant claim in February, June and July 1999, April 2002 and 
November 2008.  See 38 U.S.C.A. § 5103A(d); see also 38 
C.F.R. § 3.159 (c)(4) (2008); Wells v. Principi, 327 F. 3d 
1339, 1341 (Fed. Cir. 2002).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28; 
see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's right ulnar neuropathy has been assigned an 
initial evaluation of 10 percent pursuant to Diagnostic Code 
8516 (2008).  Diagnostic Code 8516 pertains to paralysis of 
the ulnar nerve.  The Veteran contends that this condition 
causes numbness, pain and loss of grip strength, warranting a 
higher evaluation.

Initially, the Board observes the record indicates the 
Veteran is right-hand dominant.  See 38 C.F.R. § 4.69 (2008).  
As such, the Board will evaluate the Veteran's right ulnar 
neuropathy under the diagnostic codes relating to the 
"major" extremity.  

Pursuant to Diagnostic Code 8516 for the dominant (right) 
ulnar nerve, a 10 percent evaluation is warranted when there 
is mild incomplete paralysis of the ulnar nerve.  A 30 
percent evaluation is warranted when there is moderate 
incomplete paralysis.  A 40 percent rating is provided for 
severe incomplete paralysis.  38 C.F.R. § 4.124a, Diagnostic 
Code 8516.

A maximum 60 percent evaluation is warranted for complete 
paralysis of the ulnar nerve producing a "griffin claw" 
deformity, due to flexor contraction of ring and little 
fingers, atrophy very marked in dorsal interspace and thenar 
and hypothenar eminences; loss of extension of ring and 
little fingers cannot spread the fingers (or reverse), cannot 
adduct the thumb; flexion of wrist weakened.  Id.

The term "incomplete paralysis" indicates impairment of 
function of a degree substantially less than the type of 
picture for complete paralysis given for each nerve, whether 
due to varied level of the nerve lesion or to partial 
regeneration. When the involvement is wholly sensory, the 
rating should be for the mild, or, at most, the moderate 
degree. 38 C.F.R. § 4.124a, Note.

After reviewing the evidence of record, the Board finds that 
an initial evaluation in excess of 10 percent for right ulnar 
neuropathy is not warranted at any point during the appeal 
period.  In this regard, the Veteran's right ulnar neuropathy 
is manifested by subjective complaints of radiating pain and 
numbness and objective evidence of diminished sensation over 
the ulnar aspect of the dorsum of the right hand, resulting 
in no more than mild incomplete paralysis.  

Specifically, July 1999 electrodiagnostic testing and a 
subsequent VA examination found evidence of right ulnar 
neuropathy that was difficult to localize.  The VA 
examination report reflects that, from a neurological 
standpoint, this would result in only "very minimal" 
functional disability due to the numbness of the fourth and 
fifth digits of the right hand.  Furthermore, an October 2005 
electromyograph (EMG) procedure found right ulnar sensory 
responses were normal.  In this regard, the October 2005 EMG 
procedure found right ulnar motor responses as well as F-wave 
latencies were within normal limits.  In other words, there 
was no evidence of ulnar neuropathy.  Finally, a November 
2008 VA report indicates the Veteran had a negative Tinel's 
sign on the right, as well as a normal sensory examination of 
the digits of the right hand, palm and dorsum of the right 
hand.  The examiner stated no neurological deficit is shown 
by nerve conduction study or by sensory/motor examination. 

The Board acknowledges the Veteran suffers from pain and 
limitation of motion of the right wrist.  See, e.g., October 
2004 hearing transcript.  In this regard, an April 2006 
private treatment record indicates the Veteran suffers from 
secondary pain, osteoarthritis, swelling and stiffness 
related to the 1998 right proximal row carpectomy.  Further, 
the November 2008 VA examination report reflects objective 
evidence of limitation of motion of the right wrist.  
However, the Board observes such pain and limitation of 
motion of the right wrist is not due to the Veteran's 
service-connected right ulnar neuropathy.  In this regard, 
the July 1999 VA examination report notes no motor deficit 
resulting from the Veteran's right ulnar neuropathy.  
Further, the April 2002 VA examination report notes the 
Veteran's right ulnar neuropathy results in no weakness or 
paralysis, as this is a pure sensory nerve.  Finally, the 
November 2008 VA examination report notes the Veteran does 
have functional loss and limitations of the right wrist as a 
result of the 1998 surgery, but this loss and limitation are 
not related to the Veteran's service-connected right ulnar 
neuropathy, either on a primary or secondary basis.  As such, 
the Board finds that a separate evaluation for limitation of 
motion of the right wrist is not warranted in the instant 
case.

In light of the evidence discussed above, the Board finds 
that an initial evaluation in excess of 10 percent is not 
warranted at any point during the appeal period for the 
Veteran's right ulnar neuropathy.  In this regard, the Board 
finds the symptomatology related to the right ulnar 
neuropathy does not more closely approximate "moderate" 
incomplete paralysis of the ulnar nerve.  Not only does the 
medical evidence show barely any objective impairment during 
the initial stages of this claim, but it now shows no 
neurological deficit, and the orthopedic issues/functional 
loss the Veteran has are not (by medical opinion) related to 
the nerve injury.

The Board acknowledges that the Veteran himself has claimed 
his service-connected right ulnar neuropathy warrants an 
initial evaluation in excess of 10 percent.  However, in 
determining the actual degree of disability, an objective 
examination is more probative of the degree of the Veteran's 
impairment.  Furthermore, the opinions and observations of 
the Veteran alone cannot meet the burden imposed by the 
rating criteria under 38 C.F.R. § 4.124a with respect to 
determining the severity of his service-connected right ulnar 
neuropathy.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 
C.F.R. § 3.159(a)(1) and (2) (2008).



As a preponderance of the evidence is against the assignment 
of an initial evaluation in excess of 10 percent for the 
Veteran's right ulnar neuropathy, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).


ORDER

An initial evaluation in excess of 10 percent for right ulnar 
neuropathy is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


